Citation Nr: 1212205	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by sleep disturbance, to include insomnia and sleep apnea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1993 to July 2003.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision that, in pertinent part, denied service connection for insomnia.  The Veteran timely appealed.

In February 2009, the Veteran testified during a hearing before the undersigned at the RO.
 
In a July 2009 decision, the Board, in pertinent part, denied service connection for insomnia.

The Veteran appealed the July 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2010 Joint Motion, the parties moved to vacate the portion of the Board decision that denied service connection for insomnia, and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In December 2010, the Board remanded the matter for additional development, consistent with the Court's order.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for insomnia and had been diagnosed with sleep apnea, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a disability manifested by insomnia had its onset in active service. 

2.  The preponderance of the evidence weighs against a finding that sleep apnea was present during active service, or is otherwise related to service.


CONCLUSIONS OF LAW

1.  A disability manifested by insomnia was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).
3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through August 2003 and April 2006 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the April 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that he started having difficulties sleeping in 1994 during active service.  He stated that he would sleep for a little bit, and then all of a sudden wake up and experience a rush of energy; he would get up out of bed, and stay up about two or three hours, and then go back to bed.  He later was diagnosed with insomnia.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

On a "Report of Medical History" completed by the Veteran at the time of enlistment in October 1993, he checked "no" in response to whether he ever had or now had frequent trouble sleeping.

Service treatment records show that the Veteran complained in January 2003 of difficulty sleeping for eight years.  The Veteran reported that he snored pretty badly, and that he woke up feeling tired; and that his condition had been worse for the last six months.  The assessment at that time was rule-out sleep apnea.

Service treatment records show that the Veteran underwent a sleep study in January 2003.  His clinical history at that time reflected that the Veteran snored loudly regularly when sleeping on his side and in other positions, as reported by his wife.  His wife also reported that the Veteran had fallen asleep in front of the computer at work at least three times, and also when watching television.  He awoke with headaches, a sore jaw, and neck pain.

On a "Report of Medical History" completed by the Veteran at the time of his separation examination in July 2003, the Veteran reported frequent trouble sleeping.  The examiner noted the Veteran's complaint of sleep problem, and that a sleep study was within normal limits.  The examiner described the Veteran's sleep problem as "waking up during night."

Service treatment records at the time of the Veteran's separation examination in July 2003 include the examiner's notation of "? difficulty sleeping."  The summary of defects and diagnoses at that time included "sleeping difficulty, not considered disabling."  A neurology referral was recommended.

VA treatment records, dated in August 2005, reflect that the Veteran reported increased irritability; restlessness; not sleeping well; not rested; slept approximately four hours at night; and awoke afraid, sweating, and heart pounding during the night.  In September 2005, he reported he was unable to sleep well, was not fully rested, and had nightmares and panic attacks.  In October 2005, the Veteran was started on medications for treatment of depression.

In December 2005, the Veteran reported that he slept well for about one month, but then ran out of medication and did not sleep well anymore.  He began waking up frequently during the night; and woke with tachycardia at times, or woke up with noises.  He reported that he did not have particular nightmares, but did have dreams.  He reportedly found himself thinking rapidly and having difficulty concentrating.

During a June 2008 VA examination, the Veteran reported that his ongoing problems with sleep disturbance began in active service and have continued since then.  He reported that the sleep disturbance was typically severe, and that he was very tired during the day.  The examiner noted that there had been no full remission, although the Veteran sometimes had good sleep for a week or two at a time and felt much better.  The Veteran reported that if he took an over-the-counter sleeping aid, he felt groggy but really did not sleep better.  His primary complaint was insomnia.  The Veteran reportedly tossed and turned all night, and got up three-to-five times per night.  He reportedly was awakened by any little noise, and then was very sleepy during the day.  He stated that, in total throughout the year, he might have eight weeks of sleeping well.

The June 2008 examiner opined that the Veteran had an ongoing primary insomnia disability.  The examiner was unable to ascertain from the medical records whether the Veteran's current symptoms of multiple awakenings at night and feeling tired during the day, were related to the symptoms that caused him to undergo a sleep study in 2003.  The examiner noted that the sleep study in 2003 reported a normal examination, and the Veteran's subjective complaints at that time essentially were snoring regularly and falling asleep in front of the computer at work at least three times and while watching television.  The examiner noted that the Veteran now complained of difficulty sleeping at night and excessive daytime sleepiness.  The examiner was unable to state, without resorting to speculation, whether the Veteran's current primary insomnia was related to his complaints in active service.

In February 2009, the Veteran testified that he usually got up about 2 a.m., walked around his house and checked on his daughters; checked the house, and the doors; and watched television for a couple of hours.  He testified that, about 4-4:30 a.m., he would be very tired and went back to bed and went to sleep; and that his alarm sounded at 5 a.m., and he would get up and get ready and go to work.  The Veteran also testified that it was this same way in the military; and that the problem was not necessarily falling asleep, but staying asleep.

Here, a continuity of symptomatology of sleep disturbance, both during service and after service, has been demonstrated.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  The Board finds the Veteran's descriptions of experiencing sleep disturbance both in-service and after service, as credible and persuasive.

During a January 2011 VA examination, the Veteran reported chronic sleep disturbance that involved frequent waking during the night and fitful/light sleeping when he was asleep.  He reportedly only slept about three-to-four hours per night, and felt exhausted during the day.  Psychological test results suggested that the Veteran tended to function adequately, but perhaps at a lower level of efficiency due to the somatic complaints.  

Following an April 2011 sleep study, the January 2011 examiner provided an addendum in September 2011, which indicated that the "claimed condition" was less likely than not incurred in or caused by active service.  In support of the opinion, the examiner reasoned that the initial sleep study conducted in 2003 in active service showed "a fragmented sleep pattern," and that there was "no strong indication of sleep apnea."  The examiner indicated that the recent sleep study conducted in 2011 suggested that the Veteran did have sleep apnea at this time.  The examiner indicated that the results of both studies suggest that the Veteran's sleep apnea emerged after his service time.  The examiner also commented that the Veteran did report experiencing significant sleep disturbance while in active service; and that, while speculative, it is possible that multiple factors (other than sleep apnea) contributed to the Veteran's sleep disturbance over the years-including stress, anxiety, mood disruption, and problems with gastroesophageal reflux disease. 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the June 2008 examination report to be persuasive in diagnosing the Veteran with primary insomnia, although the examiner was unable to link the Veteran's in-service complaints of sleep disturbance with current manifestations of insomnia without resorting to speculation.  The examiner explained that the evidence of record was insufficient to reconcile the complaints because in-service sleep disturbance involved snoring regularly and falling asleep in front of the computer at work and while watching television; and current sleep disturbance involved multiple awakenings at night and feeling tired during the day.

To the contrary, however, a careful review of service treatment records indeed shows corroboration of the Veteran's in-service complaints of multiple awakenings at night, as "waking up during night" was specifically noted by an examiner at the time of the Veteran's separation examination in 2003.  Likewise, the Veteran also had claimed a continuity of symptomatology with regard to his sleep disturbance since active service, and testified that his problem involved primarily not being able to stay asleep during the night.  As noted above, the Veteran is competent to testify as to his in-service experiences, and his testimony is credible and accepted as correct for resolving this matter.  Moreover, the September 2011 addendum noted "a fragmented sleep pattern" found initially in the 2003 sleep study, and also noted the Veteran's report of experiencing significant sleep disturbance in active service.  Given this evidence, and the June 2008 diagnosis of primary insomnia, and resolving all doubt in the Veteran's favor, the Board finds that a disability manifested by insomnia had its onset in active service.  See 38 C.F.R. § 3.102 (2011).  

Regarding the Veteran's sleep apnea, the Board finds the September 2011 addendum to be persuasive in finding no objective evidence that sleep apnea had its onset in active service, based primarily on a normal 2003 sleep study.  Here, the competent evidence weighs against a finding that sleep apnea had its onset in active service or is otherwise related to service.  While the Veteran contends that sleep disturbance started in active service, he is not shown to have the medical expertise to diagnose or determine the etiology of sleep apnea.  As noted, the Veteran's lay statements regarding the circumstances of his in-service sleep disturbance and his continuity of symptomatology since that time have been accepted as credible and persuasive.  Nevertheless, he is not shown to be competent to render an opinion as to the nature of his underlying disability in service, or to identify which specific sleep disorder is responsible for the ongoing symptomatology he has experienced since active service.  On these matters, the Board finds the competent medical evidence of record to be the only probative evidence of record.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for sleep apnea.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as discussed, the Board further concludes that service connection for a disability manifested by insomnia is granted.


ORDER

Service connection for a disability manifested by insomnia is granted.

Service connection for sleep apnea is denied.




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


